United Food & Commercial Workers International Union, et al. v. Wal-Mart Stores, Inc.,
et al., No. 42, September Term, 2016. Opinion by Getty, J.

LABOR & EMPLOYMENT — NATIONAL LABOR RELATIONS ACT —
PREEMPTION
Employer’s state law claims for trespass and nuisance against labor union that held
disruptive, nonviolent demonstrations on employer’s private property were not preempted
by the National Labor Relations Act (“NLRA”). Although labor union’s conduct was
arguably prohibited by the NLRA, local interest exception to NLRA preemption applied.
First, protecting the private property rights of citizens is a significant state interest that is
deeply rooted in local feeling and responsibility. Second, the state law claims presented to
the circuit court are not identical to the claims presented to the National Labor Relations
Board (“NLRB”), so exercising state court jurisdiction over the state law claims entails
little risk of interference with the regulatory jurisdiction of the NLRB. Therefore, the
circuit court properly denied labor union’s motion to dismiss the state law claims for lack
of jurisdiction.

LABOR & EMPLOYMENT — ANTI-INJUNCTION ACT — LABOR DISPUTE
CASE
Employer’s lawsuit for trespass and nuisance against labor union did not “involve or grow
out of a labor dispute,” because labor union did not represent, or seek to represent,
employer’s employees. Therefore, employer was not required to satisfy heightened criteria
of Maryland’s Anti-Injunction Act in order to receive an injunction against the labor union.
Circuit Court for Anne Arundel County
Case No. 02-C-13-181974
Argued: January 6, 2017


                                           IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                                          No. 42

                                               September Term, 2016



                                        UNITED FOOD AND COMMERCIAL
                                        WORKERS INTERNATIONAL UNION,
                                                   ET AL.

                                                            v.

                                         WAL-MART STORES, INC., ET AL.


                                          Barbera, C.J.
                                          Greene,
                                          Adkins,
                                          McDonald,
                                          Watts,
                                          Hotten,
                                          Getty,
                                                           JJ.


                                                 Opinion by Getty, J.


                                          Filed: June 22, 2017
      In this appeal, a labor union seeks dismissal of an employer’s state law claims for

trespass and nuisance on grounds of federal preemption. The employer, on the other hand,

seeks to uphold an injunction to prohibit the labor union from holding demonstrations about

the employer’s employment conditions on the employer’s private property. United Food

and Commercial Workers International Union (“UFCW”), petitioner, is a labor union that

represents grocery, retail, meatpacking, and food-processing workers.           The other

petitioners are a subsidiary of UFCW known as the Organization United for Respect at

Walmart (“OURWalmart”), employees of UFCW, a coalition of labor organizations known

as Jobs with Justice, and demonstrators identified only as “Does 1-10.” Respondents—

Wal-mart Stores, Inc.; WalMart Stores East, LP; and Sam’s East, Inc. (collectively,

“Walmart”)—own and operate approximately sixty retail stores in Maryland. Between

2011 and 2013, UFCW held demonstrations at Walmart stores throughout Maryland,

protesting Walmart’s employment conditions. In response, Walmart sued UFCW in the

Circuit Court for Anne Arundel County for trespass and nuisance, and sought an injunction

against UFCW.

      UFCW filed a motion to dismiss, arguing that Walmart’s claims were preempted by

the National Labor Relations Act (“NLRA”). The circuit court held that Walmart’s claims

were not preempted, and denied UFCW’s motion to dismiss. Walmart filed a motion for a

preliminary injunction, in which it argued that this case does not involve a labor dispute

within the meaning of Maryland’s Anti-Injunction Act (“AIA”). The circuit court agreed

with Walmart that the AIA does not apply, and granted the preliminary injunction. After

the parties filed cross-motions for summary judgment, the circuit court granted summary
judgment in favor of Walmart, and issued a permanent injunction against UFCW. On

appeal, the Court of Special Appeals affirmed the judgment of the circuit court.

       Before this Court, UFCW argues that the circuit court erred in denying its motion

to dismiss, because Walmart’s state law claims for trespass and nuisance are preempted by

the NLRA. Additionally, UFCW argues that this case involves a labor dispute within the

meaning of the AIA, and that Walmart did not satisfy the AIA’s requirements to receive

an injunction. For the reasons that follow, we hold that Walmart’s claims for trespass and

nuisance are not preempted by the NLRA, and therefore the circuit court properly denied

UFCW’s motion to dismiss. Furthermore, we hold that the circuit court was correct in

ruling that this case does not involve a labor dispute within the meaning of the AIA.

Accordingly, we shall affirm the judgment of the Court of Special Appeals.

                                    BACKGROUND

       UFCW represents grocery, retail, meatpacking, and food-processing workers.

Between 2011 and 2013, UFCW held demonstrations at Walmart stores in thirteen states,

including Maryland.1 Walmart employees are not unionized, and UFCW does not seek to

represent them. UFCW claims that the purpose of its demonstrations was to persuade

Walmart to improve employment conditions and to stop retaliating against employees who

speak out for better conditions.




1
 UFCW’s demonstrations also took place in Arkansas, California, Colorado, Florida,
Georgia, Illinois, Michigan, Oklahoma, Pennsylvania, Texas, Washington, and Wisconsin.

                                            2
       UFCW’s demonstrations in Maryland took place between July 16, 2011 and

September 5, 2013, at seven Walmart stores located in Arbutus, Bowie, Germantown,

Hanover, Landover Hills, Laurel, and Severn. Most demonstrations took place inside the

stores; some took place in adjacent parking areas owned or leased by Walmart; and one

took place on a public road near one of the stores. The demonstrations were organized as

“flash mobs,” meaning the demonstrators were notified by social media or cell phone text

messages to quickly gather at a particular store.2 The demonstrators then arrived at the

store en masse in a coordinated effort. During the demonstrations, they marched through

the stores—chanting, singing, blowing whistles, shouting into bullhorns and megaphones,

and littering the stores with flyers. On some occasions, demonstrators inside the stores

interrupted management meetings by forcing themselves into the meeting rooms and

videotaping the managers’ efforts to get them to leave. Some of the demonstrations lasted

only fifteen to twenty minutes, while others lasted over an hour and included over one

hundred demonstrators.

       During many of the demonstrations, the demonstrators interfered with customers by

blocking access to the cash registers and restrooms. In some cases, customers with items

in their shopping carts left the store without purchasing any items. For example, during a

demonstration at the Laurel Walmart on July 16, 2011, forty demonstrators wearing



2
  See Wal-Mart Stores, Inc. v. United Food & Commercial Workers Int’l Union, 382 P.3d
1249, 1252 n.2 (Colo. App. 2016) (defining “flash mob” as “[a] group of people summoned
(such as by e-mail or text messages) to a designated location at a specified time to perform
an indicated action before dispersing”).

                                             3
OURWalmart t-shirts formed a human chain stretching from the first to the last checkout

counter. In some instances, the demonstrators also blocked ingress and egress to parking

lots, parking spaces, and store entrances. During a demonstration in May 2012 at the Bowie

Walmart, demonstrators parked a large van decorated with OURWalmart logos in the

parking lot. They played OURWalmart videos on a television screen mounted on the van,

piped music through speakers, and solicited customers and employees as they passed by.

      At all of the demonstrations, Walmart managers repeatedly told the demonstrators

to leave Walmart’s property, but they refused. In each instance, the demonstrators were

ultimately removed by the police, but sometimes returned to the same store as soon as the

next day. Walmart’s lawyers sent cease and desist letters to counsel for UFCW in October

2011, October 2012, November 2012, and April 2013. UFCW refused to cease the

demonstrations absent a court order to do so.

      In March 2013, Walmart filed an unfair labor practice (“ULP”) charge against

UFCW and OURWalmart with the National Labor Relations Board (“NLRB”). Walmart

alleged that UFCW had violated section 8 of the NLRA “by planning, orchestrating, and

conducting a series of unauthorized and blatantly trespassory in-store mass demonstrations

. . . by which the UFCW restrained and coerced [Walmart] employees in the exercise of

their Section 7 rights” under the NLRA. The ULP charge included a summary of seventy

“events” UFCW had held at Walmart stores in thirteen states, including twelve “events” in

Maryland.    The allegations in the ULP charge all pertained to instances in which

demonstrators confronted Walmart managers or employees directly, using “in your face”

tactics in an effort to intimidate them into supporting UFCW. Demonstrations that did not

                                            4
include such coercive tactics were not included in the ULP charge. In May 2013, Walmart

amended its ULP charge to narrow its scope to several events at a few stores around the

country. The amended ULP charge did not include any events at Walmart stores in

Maryland.

       On September 20, 2013, Walmart filed a complaint against UFCW in the Circuit

Court for Anne Arundel County.3 In its first amended complaint, filed on October 2, 2013,

Walmart alleged that UFCW had violated Maryland law “through coordinated, statewide

acts of trespass,” such as conducting “in-store ‘flash mobs’” and blocking “ingress and

egress to parking lots, parking spaces, vehicular traffic, and store entrances.” The amended

complaint detailed fifteen demonstrations at seven Walmart stores in Maryland. The

complaint set forth claims for trespass and public and private nuisance, and sought nominal

damages, a permanent injunction, and declaratory relief.

       On October 10, 2013, Walmart filed a motion for a preliminary injunction. As part

of its motion, Walmart argued that this case does not involve a labor dispute within the

meaning of the AIA, and therefore Walmart was not required to satisfy the AIA’s

heightened requirements to receive an injunction. On October 25, 2013, UFCW filed a

response in opposition to the motion.        UFCW responded to Walmart’s argument

concerning the AIA that this case does involve a labor dispute, and therefore Walmart must

satisfy the heightened requirements in order to receive an injunction.



3
 Walmart also filed state court actions in Arkansas, Colorado, Florida, Ohio, and
Washington.

                                             5
       On November 25 and 26, 2013, the circuit court held an evidentiary hearing on the

motion. First, after hearing argument from both parties, the circuit court ruled that the case

does not involve a labor dispute within the meaning of the AIA, so Walmart was not

required to satisfy its heightened criteria for receiving an injunction. Next, Walmart

presented three witnesses, each of whom was cross-examined by UFCW.                     At the

conclusion of the hearing, the circuit court granted the preliminary injunction. In its order,

entered on November 26, 2013, the circuit court enjoined UFCW from

              (i)     entering on or inside Walmart private property in the State of
       Maryland to engage in activities such as unlawful picketing, patrolling,
       parading, demonstrations, “flash mobs,” handbilling, solicitation, customer
       interference, and manager confrontations;

              (ii)   entering on or inside Walmart’s private property in the State of
       Maryland without permission or authorization from Walmart for any purpose
       other than shopping for and/or purchasing merchandise at Walmart’s stores;
       [and]

               (iii) engaging in any nuisance conduct off Walmart’s private
       property in the State of Maryland which blocks, causes to be blocked,
       disrupts and/or interferes with Walmart customers’ or associates’ access to,
       or ability to move around on, or enter or exit Walmart private property in the
       State of Maryland[.]

       Meanwhile, on October 11, 2013, UFCW filed a motion to dismiss the complaint

for lack of subject matter jurisdiction, arguing that Walmart’s claims were preempted by

the NLRA. On October 28, 2013, Walmart filed a response in opposition to the motion.

On November 12, 2013, the circuit court held a hearing on the motion, and ruled that

Walmart’s claims were not preempted. The circuit court issued an order denying UFCW’s

motion to dismiss on November 26, 2013.




                                              6
       On August 19, 2014, after extensive discovery, Walmart and UFCW filed cross-

motions for summary judgment. At a hearing on March 3, 2015, the circuit court denied

UFCW’s motion and granted Walmart’s motion. On March 16, 2015, the circuit court

issued a memorandum opinion and order to that effect. That same day, the circuit court

entered a permanent injunction against UFCW, prohibiting it from

              1.     Entering on Walmart’s private property in the State of
       Maryland to engage in activities such as picketing, patrolling, parading,
       demonstrations, chanting, “flash mobs,” handbilling, solicitation, customer
       disruptions, manager delegations or confrontations, or associate engagement
       for a non-shopping purpose;

             2.    Entering on Walmart’s private property in the State of
       Maryland without permission for any purpose other than shopping for and/or
       purchasing merchandise at Walmart’s stores;

             3.     Interfering with, obstructing or blocking Walmart’s and its
       customers’ access to, and use of, easements and/or right-of-ways granted by
       Walmart across or upon apron sidewalks and parking lots adjacent to stores
       for which Walmart has a “building-only” lease; and

              4.     Engaging in any nuisance conduct off Walmart’s private
       property which disrupts and/or interferes with Walmart’s customers’ or
       associates’ access to, or ability to move around on or exit, Walmart private
       property in the State of Maryland[.]

The injunction defined “Walmart’s private property” as the interior of its stores and other

facilities in Maryland, and “[t]he apron sidewalks, parking lots, and other areas on any

parcel of property in Maryland that Walmart controls as owner or lessee.”

       UFCW appealed to the Court of Special Appeals, which affirmed the circuit court

in a reported opinion on June 1, 2016. United Food & Commercial Workers Int’l Union v.

Wal-Mart Stores, Inc. (“UFCW”), 228 Md. App. 203 (2016). UFCW then petitioned this

Court for a writ of certiorari on July 11, 2016, which we granted on September 2, 2016.


                                            7
United Food & Commercial Workers Int’l Union v. Wal-Mart, 450 Md. 103 (2016).

UFCW presents two questions for our review, which we have rephrased as follows4:

1)     Did the circuit court err in denying UFCW’s motion to dismiss for lack of

       jurisdiction on grounds of federal preemption?

2)     Did the circuit court err in ruling that this case does not involve a labor dispute

       within the meaning of the AIA?

                               STANDARD OF REVIEW

       Whether a federal statute preempts Maryland law is a question of law that this Court

reviews de novo. Sweeney v. Savings First Mortg., LLC, 388 Md. 319, 326 (2005).

Similarly, the construction of a Maryland statute, like the AIA, and the determination of

whether the statute applies to a particular case, are also questions of law that this Court

reviews de novo. See Vu v. Allied Foot & Ankle, P.C., 180 Md. App. 663, 677–84 (2008)

(reviewing without deference the circuit court’s determination that the AIA did not apply).

                                      DISCUSSION

A.     NLRA Preemption

       Congress has the power, pursuant to the Supremacy Clause 5 of the United States

Constitution, to preempt state law. Batson v. Shiflett, 325 Md. 684, 708 (1992) (citing


4
  In its petition for a writ of certiorari, UFCW combined the two issues into a single
question presented: “Did the Court [of Special Appeals] err when it held that this case does
not involve a labor dispute and the NLRA does not preempt Walmart’s claims?” However,
in their briefs, both parties addressed the question as two separate issues.
5
       This Constitution, and the laws of the United States which shall be made in
       pursuance thereof; and all treaties made, or which shall be made, under the
       authority of the United States, shall be the supreme law of the land; and the
                                             8
Gibbons v. Ogden, 22 U.S. 1 (1824)). Federal law preempts state law when “Congress has

expressly stated preemptive intent or evidenced an intent to occupy a field,” or when state

law conflicts with federal law. Law v. Int’l Union of Operating Eng’rs Local No. 37, 373

Md. 459, 466–67 (2003). “Because Congress has never exercised authority to occupy the

entire field in the area of labor legislation, the question of whether a certain state action is

preempted by federal law is one of congressional intent.” Batson, 325 Md. at 708 (citing

Malone v. White Motor Corp., 435 U.S. 497, 504 (1978)).

              The enactment of the NLRA in 1935 marked a fundamental change in
       this Nation’s labor policies. Congress expressly recognized that collective
       organization of segments of the labor force into bargaining units capable of
       exercising economic power comparable to that possessed by employers could
       produce benefits for the entire economy. Congress determined that those
       benefits would eventually outweigh the occasional costs of industrial strife
       associated with the organization of unions and the negotiation and
       enforcement of collective bargaining agreements.

Vane v. Nocella, 303 Md. 362, 366 (1985).

       In addition, “[t]he NLRA established the NLRB to adjudicate labor disputes

between and among employees, unions and employers.” Law, 373 Md. at 468. As

explained by the Supreme Court,

              Congress did not merely lay down a substantive rule of law to be
       enforced by any tribunal competent to apply law generally to the parties. It
       went on to confide primary interpretation and application of its rules to a
       specific and specially constituted tribunal and prescribed a particular
       procedure for investigation, complaint and notice, and hearing and decision,
       including judicial relief pending a final administrative order. Congress
       evidently considered that centralized administration of specially designed

       judges in every state shall be bound thereby, anything in the Constitution or
       laws of any State to the contrary notwithstanding.

U.S. Const. art. VI, cl. 2.

                                               9
       procedures was necessary to obtain uniform application of its substantive
       rules and to avoid these diversities and conflicts likely to result from a variety
       of local procedures and attitudes toward labor controversies.

Garner v. Teamsters, Chauffeurs & Helpers Local Union No. 776, 346 U.S. 485, 490

(1953). “Thus, to achieve uniform as well as effective enforcement of the national labor

policy, Congress vested the NLRB, not federal or state courts, with primary jurisdiction

over activities subject to regulation by the Board.” Vane, 303 Md. at 367 (citing Local

926, Int’l Union of Operating Eng’rs v. Jones, 460 U.S. 669, 681 (1983)).

       The NLRB has primary jurisdiction over activities regulated by sections 7 and 8 of

the NLRA. Law, 373 Md. at 471. Section 7 protects certain conduct of employees, while

section 8 prohibits certain conduct of employers and labor organizations by defining what

constitutes an “unfair labor practice.” See 29 U.S.C. §§ 157, 158. Pursuant to section 7,

employees “have the right to self-organization, to form, join, or assist labor organizations,

to bargain collectively through representatives of their own choosing, and to engage in

other concerted activities for the purpose of collective bargaining or other mutual aid or

protection[.]” Id. at § 157. In addition, and particularly relevant here, employees “also

have the right to refrain from any or all of such activities except to the extent that such right

may be affected by an agreement requiring membership in a labor organization as a

condition of employment . . . .” Id. Pursuant to section 8, it is “an unfair labor practice for

a labor organization or its agents . . . to restrain or coerce . . . employees in the exercise of

the rights guaranteed in section [7 of the NLRA.]” Id. at 158(b)(1) (paragraph break

omitted). The NLRB has the authority, pursuant to the NLRA, “to prevent any person from

engaging in any unfair labor practice . . . affecting commerce.” Id. at § 160.

                                               10
       “In enacting the NLRA, Congress never determined the precise extent to which state

law must be displaced to achieve the unifying ends sought by the national legislature.”

Vane, 303 Md. at 368. “Consequently, a major difficulty with labor law preemption

analysis is that ‘the aims and social policy’ Congress was implementing ‘were drawn with

broad strokes while the details had to be filled in, to no small extent, by the judicial

process.’” Id. (quoting San Diego Bldg. Trades Council, Millmen’s Union, Local 2020 v.

Garmon, 359 U.S. 236, 240 (1959)).

       Accordingly, through a series of decisions, the Supreme Court established the

following framework for determining whether state law causes of action are preempted by

the NLRA:

       First, we determine whether the conduct that the state seeks to regulate or to
       make the basis of liability is actually or arguably protected or prohibited by
       the NLRA. . . . [I]f the conduct at issue is arguably prohibited or protected[,]
       otherwise applicable state law and procedures are ordinarily preempted.
       When, however, the conduct at issue is only a peripheral concern of the Act
       or touches on interests so deeply rooted in local feeling and responsibility
       that, in the absence of compelling congressional direction, it could not be
       inferred that Congress intended to deprive the state of the power to act, we
       refuse to invalidate state regulation or sanction of the conduct. The question
       of whether regulation should be allowed because of the deeply-rooted nature
       of the local interest involves a sensitive balancing of any harm to the
       regulatory scheme established by Congress, either in terms of negating the
       [NLRB]’s exclusive jurisdiction or in terms of conflicting substantive rules,
       and the importance of the asserted cause of action to the state as a protection
       to its citizens.

Jones, 460 U.S. at 676 (citations omitted).

       Thus, in cases of arguably protected or prohibited conduct, we begin with the

presumption that the conduct is regulated by the NLRA and therefore that state law claims

are preempted. However, the presumption is rebutted if either of two exceptions to

                                              11
preemption apply. First, the NLRA does not preempt state law claims if “the conduct at

issue is only a peripheral concern of the [NLRA].” Id. (citing Garmon, 359 U.S. at 243).

Second, the NLRA does not preempt state law claims when the conduct at issue “touches

on interests so deeply rooted in local feeling and responsibility that, in the absence of

compelling congressional direction, it could not be inferred that Congress intended to

deprive the state of the power to act[.]” Id. (citing Garmon, 359 U.S. at 244). This is

known as the “local interest exception” to the NLRA preemption analysis.

       To determine whether the local interest exception applies in cases of arguably

prohibited conduct,6 the courts engage in a two-part inquiry. First, the courts must

determine whether “there exist[s] a significant state interest in protecting the citizen from

the challenged conduct.” Sears, Roebuck & Co. v. San Diego Cnty. Dist. Council of

Carpenters, 436 U.S. 180, 196 (1978). Second, the courts must consider whether “the

exercise of state jurisdiction over the tort claim entail[s] little risk of interference with the

regulatory jurisdiction of the [NLRB].” Id. Regarding this second inquiry, the courts must

focus on “whether the controversy presented to the state court is identical with that which

could be presented to the [NLRB].” Belknap, Inc. v. Hale, 463 U.S. 491, 510 (1983).




6
  The Supreme Court has made clear that the preemption analysis for arguably protected
conduct under section 7 of the NLRA is distinct from the analysis for arguably prohibited
conduct under section 8 of the NLRA. See Sears, Roebuck & Co. v. San Diego Cnty. Dist.
Council of Carpenters, 436 U.S. 180, 190 (1978) (“While the considerations underlying
the two categories overlap, they differ in significant respects and therefore it is useful to
review them separately.”). UFCW has not claimed that their conduct was arguably
protected by the NLRA, so that branch of the preemption analysis is not at issue here.

                                               12
       UFCW argues that the circuit court erred in denying its motion to dismiss for lack

of jurisdiction. UFCW asserts that Walmart’s state law claims for trespass and nuisance

are preempted by the NLRA because they pertain to conduct that is arguably prohibited by

the NLRA. Walmart responds that its state law claims are not preempted because the local

interest exception to the NLRA preemption analysis applies to trespass and nuisance. Thus,

the issue before this Court is whether the local interest exception applies to Walmart’s state

law claims for trespass and nuisance.7

       In order to determine whether the local interest exception applies to Walmart’s

claims, we first must decide whether there is a significant state interest involved in those

claims. In other words, does “there exist[] a significant state interest in protecting the

citizen from the challenged conduct”? Sears, 436 U.S. at 196. Second, we must consider

whether “the exercise of state jurisdiction over the tort claim entail[s] little risk of

interference with the regulatory jurisdiction of the [NLRB].” Id.

       Regarding the first inquiry, UFCW asserts that the local interest exception only

applies to conduct involving violence, threats of violence, property damage, or malice,

none of which occurred here, and therefore there is no “significant state interest” involved

in Walmart’s claims. Walmart responds that Sears held that protecting citizens from

“peaceful trespass” qualifies as a significant state interest, even in the absence of violence

or threats of violence. Moreover, Walmart argues that protecting private property rights is



7
  Walmart does not argue that the “merely peripheral concern” exception to NLRA
preemption applies to their claims, so we will not address that exception in this opinion.

                                             13
a more significant state interest than certain other state interests that have been recognized

to support the local interest exception, and therefore protecting private property rights

should qualify as well.

       Regarding the second inquiry, UFCW asserts that courts must look to whether the

conduct at issue in the state law claims is similar to the conduct at issue in the (actual or

hypothetical) NLRB claim. If the conduct is similar, then the state law claims are

preempted. In this case, UFCW contends, the conduct at issue in Walmart’s state law

trespass and nuisance claims is the same conduct that would have been at issue in the NLRB

claim as originally filed, and therefore the state law claims are preempted. Walmart

responds that courts must compare the legal elements of the state law claims and the (actual

or hypothetical) NLRB claim, not the factual underpinnings of those claims, in order to

determine whether there is a risk of interference with the regulatory jurisdiction of the

NLRB. In this case, Walmart contends, the legal elements of its state law trespass and

nuisance claims are distinct from the NLRB claim filed by Walmart: the former is

concerned with whether UFCW trespassed on Walmart’s property by exceeding its limited

invitation to the public to enter its property for shopping purposes; the latter is concerned

with whether UFCW engaged in coercive activities in violation of section 8 of the NLRA.

Therefore, Walmart concludes, its state law claims for trespass and coercion are not

preempted by the NLRA.

       Both parties recognize that Sears is the leading Supreme Court decision regarding

the local interest exception to NLRA preemption, and both parties assert that Sears is

controlling here. However, the parties differ on their respective interpretations of the Sears

                                             14
decision. In Sears, a carpenters union picketed on Sears’ exterior private property. 436

U.S. at 182. “The picketing was peaceful and orderly.” Id. When Sears attempted to

remove the pickets from its property through the use of its private security, the union

refused to leave. Id. at 182–83. Thereafter, Sears filed a complaint in state court “seeking

an injunction against the continuing trespass.” Id. at 183.

       Sears asserted no claim that the picketing itself violated any state or federal
       law. It sought simply to remove the pickets from its property to the public
       walkways, and the injunction issued by the state court was strictly confined
       to the relief sought. Thus, as a matter of state law, the location of the
       picketing was illegal but the picketing itself was unobjectionable.

Id. at 185. The union argued that Sears’ state law claim was preempted because the

peaceful picketing was both arguably protected and arguably prohibited by the NLRA. Id.

       The Supreme Court began its analysis by quoting the general rule of NLRA

preemption: “When an activity is arguably subject to § 7 or § 8 of the [NLRA], the States

as well as the federal courts must defer to the exclusive competence of the [NLRB] if the

danger of state interference with national policy is to be averted.” Id. at 187–88 (quoting

Garmon, 359 U.S. at 245). The Sears Court then qualified that general rule with the

following observation:

       While the Garmon formulation accurately reflects the basic federal concern
       with potential state interference with national labor policy, the history of the
       labor pre-emption doctrine in this Court does not support an approach which
       sweeps away state-court jurisdiction over conduct traditionally subject to
       state regulation without careful consideration of the relative impact of such
       a jurisdictional bar on the various interests affected.

Id. at 188.




                                             15
       The Court then turned to the “arguably prohibited” prong of the preemption

analysis, and began by discussing prior cases in which the contested state law claims were

held to be preempted by the NLRA. See id. at 191–94 (citing, inter alia, Garner, 346 U.S.

485). Next, the Sears Court contrasted those cases with others in which it had held that the

local interest exception applied, and therefore the state law claims at issue were not

preempted. See id. at 194–97. The Court summarized these “local interest” cases as

follows:

       Thus, for example, the Court has upheld state-court jurisdiction over conduct
       that touches “interests so deeply rooted in local feeling and responsibility
       that, in the absence of compelling congressional direction, we could not infer
       that Congress had deprived the States of the power to act.” [] Garmon, 359
       U.S. at 244. See Construction Workers v. Laburnum Construction Corp.,
       347 U.S. 656 [(1954)] (threats of violence); Youngdahl v. Rainfair, Inc., 355
       U.S. 131 [(1957)] (violence); Automobile Workers v. Russell, 356 U.S. 634
       [(1958)] (violence); Linn v. Plant Guard Workers, 383 U.S. 53 [(1966)]
       (libel); Farmer v. Carpenters, 430 U.S. 290 [(1977)] (intentional infliction
       of mental distress).

Id. at 195.

       Next, citing Farmer, the Sears Court identified two factors that “warranted a

departure from the general pre-emption guidelines in the ‘local interest’ cases.” Id. at 196.

       First, there existed a significant state interest in protecting the citizen from
       the challenged conduct. Second, although the challenged conduct occurred
       in the course of a labor dispute and an unfair labor practice charge could have
       been filed, the exercise of state jurisdiction over the tort claim entailed little
       risk of interference with the regulatory jurisdiction of the [NLRB]. Although
       the arguable federal violation and the state tort arose in the same factual
       setting, the respective controversies presented to the state and federal forums
       would not have been the same.

       The critical inquiry, therefore, is not whether the State is enforcing a law
       relating specifically to labor relations or one of general application but
       whether the controversy presented to the state court is identical to (as in

                                              16
       Garner) or different from (as in Farmer) that which could have been, but
       was not, presented to the [NLRB]. For it is only in the former situation that
       a state court’s exercise of jurisdiction necessarily involves a risk of
       interference with the unfair labor practice jurisdiction of the [NLRB] which
       the arguably prohibited branch of the Garmon doctrine was designed to
       avoid.

Id. at 196–97 (footnote omitted).

       Finally, the Sears Court applied these two factors to Sears’ state law claim and

determined that “the controversy which Sears might have presented to the [NLRB] is not

the same as the controversy presented to the state court.” Id. at 198.

       If Sears had filed a charge, the federal issue would have been whether the
       picketing had a recognitional or work-reassignment objective; decision of
       that issue would have entailed relatively complex factual and legal
       determinations completely unrelated to the simple question whether a
       trespass had occurred. Conversely, in the state action, Sears only challenged
       the location of the picketing; whether the picketing had an objective
       proscribed by federal law was irrelevant to the state claim. Accordingly,
       permitting the state court to adjudicate Sears’ trespass claim would create no
       realistic risk of interference with the [NLRB]’s primary jurisdiction to
       enforce the statutory prohibition against unfair labor practices.

Id. (footnote omitted). Therefore, the Supreme Court concluded that preemption was

inappropriate in this situation, because normal preemption considerations were

“insufficient to preclude a State from exercising jurisdiction limited to the trespassory

aspects of [the union’s] activity.” Id.8

       UFCW insists that Sears did not apply the local interest exception to the union’s

picketing, but simply held that Sears’ state law claim for trespass was not preempted



8
  The Supreme Court then went on to consider whether Sears’ state law claim was
preempted under the “arguably protected” prong of the NLRA preemption analysis, and
ultimately concluded that it was not. Sears, 436 U.S. at 199–207.

                                             17
because it involved conduct that was distinct from the “arguably prohibited” conduct under

the NLRA. In addition, UFCW notes that in its summary of local interest cases, the Sears

Court specifically enumerated four state interests that qualified for the exception—

violence, threats of violence, libel, and intentional infliction of emotional distress—but did

not mention trespass. Based on this observation, UFCW concludes that trespass is not a

significant state interest to which the local interest exception applies.

       Walmart responds that the Sears decision did apply the local interest exception to

the union’s picketing, and establishes that preventing peaceful trespass is a significant state

interest worthy of the exception. Walmart notes that the Sears Court did not mention

trespass in its list of examples of prior local interest cases, because that case was the first

time the Supreme Court had held that peaceful trespass qualifies for the exception.

Walmart also contends that in holding that Sears’ trespass claim entailed little risk of

interference with the NLRB, the Supreme Court compared the respective legal elements of

the state law claim versus the NLRB claim, rather than the underlying conduct.

       We agree with Walmart’s interpretation of the Sears decision. UFCW is simply

incorrect when it states that Sears did not apply the local interest exception in its “arguably

prohibited” preemption analysis. The Sears Court made clear that it was applying this

exception by summarizing its prior case law regarding the exception, 436 U.S. at 194–95,

identifying the two-part test for analyzing the exception, id. at 196–97, and then evaluating

the facts of the case before it in the context of that two-part inquiry. Id. at 198. Although

the Court did not explicitly state that peaceful trespass supports the local interest exception

to NLRA preemption, this was clearly the holding of the case. Indeed, the Supreme Court

                                              18
confirmed this holding when it cited Sears in a later case discussing the local interest

exception:

       This presumption of federal pre-emption, based on the primary jurisdiction
       rationale, properly admits to exception when unusually “deeply rooted” local
       interests are at stake. In such cases, appropriate consideration for the vitality
       of our federal system and for a rational allocation of functions belies any easy
       inference that Congress intended to deprive the States of their ability to retain
       jurisdiction over such matters. We have, therefore, refrained from finding
       that the NLRA pre-empts state court jurisdiction over state breach of contract
       actions by strike replacements, Belknap, Inc. v. Hale, 463 U.S. 491 (1983),
       state trespass actions, Sears, Roebuck & Co. v. [San Diego Cnty. Dist.
       Council of] Carpenters, 436 U.S. 180 (1978), or state tort remedies for
       intentional infliction of emotional distress, Farmer v. Carpenters, 430 U.S.
       290 (1977).

Brown v. Hotel & Rest. Emps. & Bartenders Int’l Union Local 54, 468 U.S. 491, 502–03

(1984) (emphasis added).

       Therefore, we reject UFCW’s contention that the local interest exception is strictly

limited to cases involving violence, threats of violence, or malicious conduct.            The

Supreme Court held in Sears (and later confirmed in Brown) that preventing peaceful

trespass also qualifies as a significant state interest that is deserving of the local interest

exception. Furthermore, we agree with Walmart that the state interest in protecting private

property rights is at least as significant as other previously recognized interests falling

under the exception (such as protection against libel and intentional infliction of emotional

distress), and therefore it would be irrational to conclude that this state interest is not

“significant” enough to qualify for the exception unless it is accompanied by violence,

threats of violence, or property damage. See Taggart v. Weinacker’s Inc., 397 U.S. 223,

227–28, (1970) (Burger, C.J., concurring) (“The protection of private property, whether a


                                              19
home, factory, or store, through trespass laws is historically a concern of state law. . . .

Few concepts are more ‘deeply rooted’ than the power of a State to protect the rights of its

citizens.”). Accordingly, we hold that there is a significant state interest involved in

Walmart’s state law claims for trespass and nuisance—namely, the interest in protecting

private property rights.

       Turning to the second inquiry under the local interest exception, we agree with

Walmart’s contention that courts must look to the legal controversies that would be

presented to each tribunal (i.e., the state court and the NLRB), not the conduct underlying

those controversies, to determine whether exercising state court jurisdiction would entail

little risk of interference with the regulatory jurisdiction of the NLRB. As the Supreme

Court stated in Sears,

       The critical inquiry, therefore, is . . . whether the controversy presented to
       the state court is identical to (as in Garner) or different from (as in Farmer)
       that which could have been, but was not, presented to the [NLRB]. For it is
       only in the former situation that a state court’s exercise of jurisdiction
       necessarily involves a risk of interference with the unfair labor practice
       jurisdiction of the [NLRB] which the arguably prohibited branch of the
       Garmon doctrine was designed to avoid.

436 U.S. at 197 (emphasis added).          Thus, the Sears Court explicitly referenced

controversies, not conduct, when discussing the second inquiry under the local interest

exception.

       Moreover, when the Sears Court applied this formulation to the case before it, its

analysis concerned controversies, or legal issues, not conduct:

       In the present case, the controversy which Sears might have presented to the
       [NLRB] is not the same as the controversy presented to the state court. If
       Sears had filed a charge, the federal issue would have been whether the

                                             20
      picketing had a recognitional or work-reassignment objective; decision of
      that issue would have entailed relatively complex factual and legal
      determinations completely unrelated to the simple question whether a
      trespass had occurred. Conversely, in the state action, Sears only challenged
      the location of the picketing; whether the picketing had an objective
      proscribed by federal law was irrelevant to the state claim. Accordingly,
      permitting the state court to adjudicate Sears’ trespass claim would create no
      realistic risk of interference with the [NLRB]’s primary jurisdiction to
      enforce the statutory prohibition against unfair labor practices.

Id. at 198 (emphases added) (footnote omitted).

      Later, in Belknap, the Supreme Court once again utilized the comparison-of-

controversies analysis to determine that the contested state law claims were not preempted

by the NLRA. In Belknap, employees went on strike when contract negotiations between

their collective bargaining representative and the employer broke down. 463 U.S. at 494.

After the strike began, the employer granted a wage increase to union employees who

stayed on the job. Id. The employer then hired replacement workers to take the place of

the employees who went on strike, and made repeated representations to the replacement

workers that their employment would continue even if the striking employees returned to

work. Id. at 494–95. Meanwhile, the striking employees filed a complaint against the

employer with the NLRB, contesting the unilateral wage increase. Id. at 495. Following

additional negotiations between the employer and the union, the striking employees

returned to work pursuant to a settlement agreement resolving the NLRB complaint. Id. at

496. In order to make room for the return of the striking employees, the employer laid off

the replacement workers to whom it had made representations of continued employment.

Id. The replacement workers sued the employer in state court for misrepresentation and



                                           21
breach of contract. Id. The employer argued that the state law claims were preempted by

the NLRA. Id. at 497.

       To determine whether the local interest exception applied, the Supreme Court

utilized the Sears analysis to compare the state law and NLRB claims. The Court noted

that “[t]he focus of [the NLRB’s] determinations . . . would be on whether the rights of

strikers were being infringed.” Id. at 510. However, “[n]either controversy [presented to

the NLRB] would have anything in common with the question whether [the employer]

made misrepresentations to replacements that were actionable under state law. The

[NLRB] would be concerned with the impact on strikers[,] not with whether the employer

deceived replacements.” Id.

       In addition, the Court noted the difference in remedies available pursuant to state

law and the NLRA: “the injury remedied by the state law has no relevance to the [NLRB]’s

function and . . . the [NLRB] can award no damages, impose no penalty, or give any other

relief to the plaintiffs in this case.” Id. at 511 (brackets and internal quotation marks

omitted) (quoting Linn, 385 U.S. at 63); see also id. at 510 (“The strikers cannot secure

reinstatement, or indeed any relief, by suing for misrepresentation in state court. The state

courts in no way offer them an alternative forum for obtaining relief that the [NLRB] can

provide.”). Therefore, the Court concluded that “[t]he state interests involved in this case

clearly outweigh any possible interference with the [NLRB]’s function that may result from

permitting the action for misrepresentation to proceed.” Id. at 511.

       And, if Sears and Belknap left any doubt as to whether courts should compare legal

controversies instead of the underlying facts of the respective claims, this Court squarely

                                             22
addressed that issue when it applied the Supreme Court’s analysis to a union’s preemption

argument regarding claims for defamation and intentional infliction of emotional distress:

       Thus, where the conduct at issue in the state litigation is said to be arguably
       prohibited by the NLRA and hence within the exclusive jurisdiction of the
       NLRB, as contended here, the critical inquiry in applying the Garmon rules
       is “whether the controversy presented to the state court is identical with that
       which could be presented to the [NLRB],” not whether there is a similarity
       of facts to be presented before the NLRB and the state court, or whether
       the same events and conduct gave rise to both an unfair labor practice
       claim and a state tort claim.

Batson, 325 Md. at 714 (emphasis added) (citation omitted).

       Therefore, we conclude that, in assessing whether the exercise of state court

jurisdiction would entail little risk of interference with the regulatory jurisdiction of the

NLRB, this Court must compare the respective controversies, not the underlying conduct

giving rise to those controversies. As exemplified by Sears, Belknap, and Batson, an

examination of the respective controversies focuses on the legal elements of the claims, the

issues that would be presented to each tribunal, and the remedies that each tribunal is

authorized to award to the parties.

       In this case, the controversies presented to the circuit court—trespass and

nuisance—are not identical to the controversy presented to the NLRB. Although the

controversies are based on the same conduct (namely, UFCW’s demonstrations at various

Walmart stores), the legal elements, issues, and potential remedies of the state law claims

are notably distinct from those of the NLRB claim. For example, the primary issue in the

state law trespass claim is whether UFCW exceeded the scope of Walmart’s limited

invitation to the public to enter its private property for shopping purposes. Similarly, the


                                             23
primary issue in the nuisance claim is whether UFCW invaded Walmart’s interest in the

use and enjoyment of its land. In contrast, the primary issue in the NLRB claim is whether

UFCW’s demonstrations restrained or coerced Walmart employees into supporting the

union, in violation of section 8 of the NLRA.

       Resolution of the state law claims is not dependent upon whether UFCW violated

the NLRA. Even if UFCW’s demonstrations did not restrain or coerce Walmart employees

into supporting the union, UFCW would still be liable for trespass and nuisance as long as

it exceeded the scope of Walmart’s limited invitation to the public to enter its property for

shopping purposes (trespass), and interfered with Walmart’s use and enjoyment of its land

(nuisance). For example, UFCW could be liable for trespass and nuisance if it had entered

Walmart’s property for the purpose of soliciting customers and employees to buy a product

or service without Walmart’s permission, even if the solicitation was completely unrelated

to union activity. Thus, the fact that UFCW may have also violated section 8 of the NLRA

when it entered Walmart’s property is immaterial to whether it committed trespass and

nuisance.

       Furthermore, the potential remedy available to Walmart regarding UFCW’s conduct

in state court is distinct from the potential remedy available from the NLRB. The state

court could (and did) prohibit UFCW from entering Walmart’s property for any non-

shopping purpose without Walmart’s permission. The NLRB, by contrast, could prohibit

UFCW from coercing Walmart employees to support the union anywhere. For example,

if UFCW knew that Walmart employees at a particular store regularly ate lunch at a

neighboring restaurant, not on Walmart’s property, and UFCW decided to conduct their

                                             24
demonstrations targeting Walmart employees at the restaurant rather than at the store,

Walmart would still be able to file a ULP charge with NLRB against UFCW, but Walmart

would have no state law cause of action for trespass or nuisance, because the

demonstrations did not take place on or interfere with Walmart’s private property. In other

words, the relief awarded by the state court is premised upon the location of the

objectionable conduct, not its purpose; the relief awarded by the NLRB is premised upon

the purpose of the objectionable conduct, not its location. Simply put, while there is some

overlap in the type of conduct that would be covered by the two remedies, including some

of UFCW’s conduct in this case, the remedies are not the same.

       Finally, in considering whether the exercise of state court jurisdiction would entail

little risk of interference with the jurisdiction of the NLRB, we agree with the policy

concern raised by the Court of Special Appeals below:

       [I]n cases such as this, where a labor organization that does not represent the
       employees enters on the employer’s private property to demonstrate about its
       labor practices, without any arguably protected right to do so under the
       NLRA, it would make little sense if, by also engaging in conduct arguably
       prohibited by the NLRA, it could deprive the employer of the state law claims
       it otherwise could bring to remedy the conduct. In other words, a labor
       union cannot fairly say that because it violated the NLRA, it is no longer
       subject to state trespass and nuisance laws.

UFCW, 228 Md. App. at 229 (emphasis added).

       Therefore, we conclude that, regarding the second inquiry of the local interest

exception analysis, the exercise of state court jurisdiction over Walmart’s claims for

trespass and nuisance against UFCW would entail little risk of interference with the

regulatory jurisdiction of the NLRB. Having already concluded, regarding the first inquiry


                                             25
of the analysis, that protecting private property rights is a significant state interest that

qualifies for the exception, we hold that Walmart’s state law claims satisfy both prongs of

the analysis, and therefore the local interest exception applies.       Thus, we hold that

Walmart’s state law claims for trespass and nuisance are not preempted by the NLRA, and

the circuit court properly denied UFCW’s motion to dismiss for lack of jurisdiction.

B.     The Anti-Injunction Act

       Maryland’s Anti-Injunction Act, enacted in 1935, “place[s] restrictions on the

power of equity courts to grant injunctions in labor disputes.” Dist. 1199E, Nat’l Union of

Hosp. & Health Care Emps. v. Johns Hopkins Hosp., 293 Md. 343, 345 (1982). The AIA

“requires detailed notice, hearing and specified fact-finding procedures before any

injunction may issue.” Id. at 346. Specifically, the AIA provides that

       a court may not issue a temporary or permanent injunction in a case that
       involves or grows out of a labor dispute unless . . . the court finds that:

              (i) an unlawful act:

                     1. has been threatened and, unless restrained, will be
                     committed; or

                     2. has been committed and, unless restrained, will be
                     continued;

              (ii) unless it grants the relief requested, the property of the plaintiff
              will be injured substantially and irreparably;

              (iii) greater injury will be inflicted on the plaintiff for each item of
              relief that the court denies than will be inflicted on the defendant if
              the court grants the item;

              (iv) it is not granting any item of relief for which a court lacks
              jurisdiction under § 4-307 of this subtitle;

              (v) the plaintiff has no adequate remedy at law; and

                                             26
              (vi) each public officer who has a duty to protect the property of the
              plaintiff has failed or is unable to give adequate protection.

Md. Code (1991, 2008 Repl. Vol.), Labor & Employment Article (“LE”) § 4-314(3).

      The AIA defines a “labor dispute” to

      include[] any controversy, regardless of whether the disputants stand in the
      proximate relation of employee or employer, concerning:

              (1) terms or conditions of employment;

              (2) employment relations;

              (3) the association or representation of persons in negotiating, setting,
              maintaining, or changing terms or conditions of employment; or

              (4) any other controversy arising out of the respective interests of
              employee or employer.

LE § 4-301(c). Furthermore, the AIA provides that

      [a] case shall be held to involve or grow out of a labor dispute when the case
      involves:

              (1) persons who are engaged in a single industry, trade, craft, or
              occupation, employees of the same employer, or members of the same
              or an affiliated organization of employees or employers, regardless of
              whether the dispute is between:

                     (i) 1 or more employees or associations of employees and 1 or
                     more employers or associations of employers;

                     (ii) 1 or more employees or associations of employees and 1 or
                     more employees or associations of employees; or

                     (iii) 1 or more employers or associations of employers and 1 or
                     more employers or associations of employers; or

              (2) a conflicting or competing interest in a labor dispute of a person
              participating or interested in the labor dispute.

LE § 4-310.



                                             27
       UFCW argues that the circuit court erred in ruling that this case does not involve a

labor dispute within the meaning of the AIA, and Walmart should have been required to

establish the heightened requirements for receiving an injunction under the AIA. Walmart

responds that the circuit court correctly ruled that this case does not “involve or grow out

of a labor dispute,” and therefore Walmart was not required to satisfy the heightened

requirements of the AIA in order to receive an injunction against UFCW. Furthermore,

Walmart asserts that, even if the AIA did apply, Walmart submitted sufficient evidence to

the circuit court to satisfy the heightened criteria for receiving an injunction under the AIA.

The latter argument, however, is not properly before this Court, and therefore we shall

address only the former.9


9
  Walmart also argues that UFCW waived any claim of error with respect to whether the
AIA applies because, in its petition for a writ of certiorari, UFCW did not contest the Court
of Special Appeals’ alternative holding that, if the AIA did apply, Walmart nonetheless
satisfied its heightened requirements for receiving an injunction. After holding that the
AIA did not apply to this case, the Court of Special Appeals went on to hold that, “[e]ven
if this case did involve a labor dispute, we nevertheless would affirm the circuit court’s
ruling that the Anti-Injunction Act criteria were met.” UFCW, 228 Md. App. at 237. Based
on our review of the record, we do not believe the circuit court ever made such a ruling.

At the beginning of the hearing on November 25, 2013, the circuit court ruled that this case
did not involve a labor dispute within the meaning of the AIA. At the conclusion of that
hearing, on a motion for reconsideration, the circuit court again ruled that this case did not
involve a labor dispute. The circuit court never considered whether Walmart had satisfied
the six criteria for receiving an injunction in a labor dispute case under the AIA, and never
made any factual findings with respect to those criteria. Instead, after ruling that the case
did not involve a labor dispute, the circuit court applied the four factors that a court must
consider before granting a preliminary injunction in any case, citing Fogle v. H & G
Restaurant, Inc., 337 Md. 441, 455–56 (1995). Based on its consideration of those four
factors, the circuit court granted the preliminary injunction.

Because the circuit court did not make factual findings as to whether Walmart satisfied the
AIA’s requirements, that question is not properly before us. See Md. Rule 8-131(a)
                                              28
       The AIA expressly states that it “shall be interpreted and applied in accordance with

the policy stated in § 4-302[.]” LE § 4-303. That policy provides as follows:

       (1) negotiation of terms and conditions of employment should result from
       voluntary agreement between employees and employer; and

       (2) therefore, each individual worker must be:

              (i) fully free to associate, organize, and designate a representative, as
              the worker chooses, for negotiation of terms and conditions of
              employment; and

              (ii) free from coercion, interference, or restraint by an employer or an
              agent of an employer in:

                     1. designation of a representative;

                     2. self-organization; and

                     3. other concerted activity for the purpose of collective
                     bargaining or other mutual aid or protection.

LE § 4-302. Furthermore, “because the [AIA] is in derogation of the law and deprives a

court of jurisdiction, it must be strictly construed.” Vu, 180 Md. App. at 683 (citing Dist.

1199E, 293 Md. at 359–60).

       With these considerations in mind, we hold that this case does not “involve or grow

out of a labor dispute” within the meaning of the AIA. This case does not satisfy either of

the two definitions of a “labor dispute case” provided in LE § 4-310. Although UFCW

could qualify as “persons who are engaged in a single industry, trade, craft, or occupation”



(“Ordinarily, the appellate court will not decide any other issue unless it plainly appears by
the record to have been raised in or decided by the trial court[.]”). However, the circuit
court’s ruling that this case does not involve a labor dispute within the meaning of the AIA,
which was raised in UFCW’s petition for a writ of certiorari, is properly before this Court,
and we conclude that the issue has not been waived.

                                             29
under LE § 4-310(1), UFCW was not acting in this capacity during its demonstrations at

various Walmart stores. UFCW does not represent Walmart employees, and does not seek

to represent them. Instead, the stated purpose of UFCW’s demonstrations was to bring

awareness to Walmart’s unsatisfactory employment conditions. In this way, UFCW could

more properly be characterized as activists, not representatives. And, because this case

does not involve the negotiation of employment conditions, or demonstrations by Walmart

employees themselves, none of the policy goals stated in LE § 4-302 are applicable here.

       We recognize, as did the Court of Special Appeals, that the ultimate goal of UFCW’s

demonstrations was to improve the terms or conditions of employment for Walmart

employees, and thus one could argue that this case involves a labor dispute as defined by

LE § 4-301(c)(1). But, because the demonstrations were not conducted by Walmart

employees, or a union representing Walmart employees, or a union seeking to represent

employees, in order to improve the terms and conditions of their employment, we do not

believe that this case can properly be considered a labor dispute under the AIA.

       In reaching this conclusion, we consider not only the stated policy of the AIA, but

also the historical context in which it was enacted:

               Historically, employers had sought and obtained the remedy of
       injunction to thwart workers in organized labor activities, most notably
       strikes and picketing, that gave them leverage and bargaining power. The
       anti-injunction statutes of the 1930’s and 1940’s, including the Maryland
       Act, were designed to limit and, in some circumstances, circumscribe entirely
       the remedy of injunction as it was being used by employers to suppress labor
       organization.

Vu, 180 Md. App. at 682. Here, Walmart did not seek an injunction against UFCW “to

thwart workers in organized labor activities . . . that gave them leverage and bargaining

                                             30
power.” Id. Instead, Walmart sought an injunction against UFCW in order to restore peace

and order to its stores, and to prevent further disruptions to its business. Thus, the

injunction against UFCW not only benefits Walmart, but Walmart’s employees as well, by

protecting them from the disruptive behavior of UFCW’s demonstrators.

      Therefore, we hold that the circuit court was correct in ruling that this case does not

involve a labor dispute within the meaning of the AIA, and thus Walmart was not required

to satisfy the AIA’s heightened requirements in order to receive an injunction against

UFCW.

                                     CONCLUSION

      We hold that the local interest exception to NLRA preemption applies to Walmart’s

state law claims for trespass and nuisance against UFCW, and therefore those claims are

not preempted by the NLRA. Accordingly, the circuit court did not err in denying UFCW’s

motion to dismiss Walmart’s claims for lack of jurisdiction. Additionally, we hold that

this case does not involve a labor dispute within the meaning of the AIA, and therefore

Walmart was not required to satisfy the heightened requirements of the AIA in order to

receive an injunction against UFCW. Accordingly, we affirm the judgment of the Court

of Special Appeals.

                                             JUDGMENT OF THE COURT OF
                                             SPECIAL   APPEALS     AFFIRMED.
                                             COSTS TO BE PAID BY PETITIONERS.




                                            31